Citation Nr: 0704700	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  96-27 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied entitlement to service 
connection for PTSD, as well as other claims.  

In May 1999, a hearing was held at the RO before the 
undersigned Veterans Law Judge.  

In May 2000, the Board affirmed the denial of service 
connection for idiopathic thrombocytopenia purpura (ITP), to 
include as due to undiagnosed illness.  Other issues were 
remanded.  

In September 2002, the Board remanded the case to afford the 
veteran a hearing.  He did not report for the scheduled 
hearing.  In February 2005, the Board issued a decision in 
the case.  

In March 2005, a videoconference hearing was held before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

In September 2005, the Board vacated the February 2005 
decision, which had denied service connection for fatigue, 
headaches, numbness of the hand, chest pains and PTSD.  A 
September 2005 Board decision remanded the claims for service 
connection for fatigue, headaches, numbness of the hands and 
chest pains, all claimed as manifestations of undiagnosed 
illness, as well as the claim for service connection for a 
psychiatric disorder, to include PTSD.  Following the 
development ordered by the Board, in July 2006, the RO 
granted service connection for chronic fatigue syndrome 
(claimed as fatigue, headaches, numbness of the hands, and 
chest pains due to undiagnosed) and for a chronic pain 
disorder, with psychological factors (depressive symptoms).  
The award letter notified the veteran of ratings and 
effective dates in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA), as discussed by the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not indicated disagreement with any aspect of 
these grants.  Consequently, it appears that the only 
outstanding issue on appeal is service connection for PTSD.    


FINDING OF FACT

There is no credible supporting evidence that the claimed in-
service PTSD stressors occurred.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2002 and September 2005, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
September 2005, the veteran was instructed to submit any 
evidence in his possession that pertained to his claims.  
Although this notice was delivered after the initial denial 
of the claims, the AOJ subsequently readjudicated each based 
on all the evidence in July 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

Because the claim for service connection is denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess/Hartman.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Service Connection

The veteran seeks service connection for PTSD, which he 
contends resulted from an incident in service.  He reports 
that while working on a ship, a harness gave way, he fell, 
and he was dangling over the side of the ship.  The veteran 
also reports that another ship hit a mine while he was 
serving in the Persian Gulf.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b) (2006).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).  

Discussion of Evidence

The problem in this case is the lack of credible supporting 
evidence that the claimed in-service stressor occurred.  The 
veteran has continued to assert that his stressor is an 
incident in service, when he was working on an antenna and 
his harness broke, resulting in him falling and dangling over 
the side of the ship.  Neither the service personnel records 
nor the service medical records document the incident.  

The report of the July 1995 VA PTSD examination shows the 
veteran recounted working on antennas, usually in the field, 
and that he was working during the oil fires in Kuwait.  He 
complained of nightmares relating to an incident while trying 
to repair an antenna.  He was hoisted on a crane to repair an 
antenna, the cable gave way, and he was left dangling 40 feet 
above the water.  The experience kept recurring in his sleep.  
He also reported an intense fear when he saw the black haze 
over Kuwait and had recurrent nightmares.  The veteran 
reported other symptoms and the examiner concluded that he 
met the diagnostic criteria for PTSD.  Other psychiatric 
diagnoses were dysthymia and anxiety disorder.  

The report of private psychiatric hospitalization in November 
and December 1995 shows diagnoses of major depression and 
alcohol dependence.  It was noted that the veteran stated 
that nightmares had started following his tour in the Gulf 
War and had become worse in recent months.  The contents of 
the nightmares were not reported.  There was no diagnosis of 
PTSD or report of PTSD symptoms such as startle reaction, 
hypervigilance, or flashbacks.  

In May 1996, the veteran responded to a request for 
additional stressor information.  He stated that he had been 
in a harness, fixing an antenna on the side of the ship, 
which was under way, when the harness broke and he fell 5 to 
7 feet.  He was eventually pulled up to the bridge.  He wrote 
that he was afraid of heights and being forced to work on a 
yardarm/bridge antenna caused great anxiety.  The incident 
reportedly happened on the U.S.S. Blue Ridge, in the Indian 
Ocean, in April or May 1991.  

VA provided the veteran another PTSD examination in July 
1997.  His claims folder was reviewed.  The veteran told of 
an incident when he was trying to repair a broken insulator 
on an antenna that stuck out from the side of the ship.  He 
donned a harness which was secured to the vessel by a line.  
One of the harness straps broke and threw him off balance.  
The veteran did not fall out of the harness and the line held 
him securely.  For a brief moment he thought he would fall in 
the water.  As a consequence, he had an enormous fear of 
heights.  He admitted he had always had a fear of heights.  
It was noted that the veteran liked to ski and that his 
routine use of a chair lift indicated that his fear of 
heights might not be all that crippling.  Following the 
mental status examination, the examiner expressed the opinion 
that the veteran did not meet the criteria for a diagnosis of 
PTSD.  There were diagnoses of alcohol dependence in 
remission and personality disorder, NOS (not otherwise 
specified).  

During his October 1997 RO hearing, the veteran reported that 
the smoke from the oil fires left a lot of film on antennas, 
which had to be cleaned to work properly.  They wore paper 
masks while doing the work and he started feeling ill.  He 
went to sick bay several times and his division chief told 
him to stop going.  There was an incident when he worked on 
an antenna while the ship was moving at sea.  He was in a 
harness and one of the harness rings broke and he was 
dangling.  He said he was told not to tell anybody that it 
happened, so he kept quiet basically.  

In August 1997, the Center for Research of Unit Records 
(CRUR) acknowledged receipt of the request to verify the 
claimed stressors.  In February 1998, CRUR wrote that more 
detailed information would be needed for a records search.  

During his May 1999 Board hearing, the veteran testified that 
he reported to his ship in March 1991 and was sent to work on 
antennas every day, in the weather and elements, because the 
ship needed to have communications.  He told of sand storms, 
oil fires burning, smoke, and what not.  He reported that at 
one point, while the ship was underway, two of the straps on 
the harness he was using broke.  

During his March 2005 videoconference hearing, the veteran 
gave sworn testimony.  He noted that the Gulf was heavily 
mined and, while he was there, another ship hit a mine and 
had to be towed to port.  He knew the threat of hitting a 
mine every day he was there.  As to the primary stressor 
incident, the veteran explained that the cable did not give 
way, but 2 of the 5 straps on his harness broke, leaving him 
dangling over the side of the ship.  He stated that he was 
not pulled up to the bridge, but up to the deck of the ship.  
He acknowledged that a petty officer told him not to tell 
anybody of the incident.  The veteran went on to assert that 
he considered serving in the Persian Gulf, with mines strewn 
through it, to be a stressor.  

The veteran was afforded another PTSD examination in October 
2005.  The claims folder was not available for review.  
Electronic medical records were reviewed.  The examiner noted 
that the veteran appeared to meet diagnostic criteria for 
both PTSD and depressive symptoms.  The veteran described one 
particular incident in which he was in fear of his life.  He 
stated that while serving in the Persian Gulf, he was sent to 
repair a radio antenna at great height.  While repairing the 
antenna, his harness broke and he was dangling over the side 
of the ship holding on by one leg and one arm.  He stated 
that he was unsure if he would even survive and was very 
traumatized by the incident.  He also reported observing 
another ship hit a mine.  Following mental status 
examination, diagnoses were chronic pain disorder, both 
psychological and medical etiology; psychological factors 
(depressive symptoms) affecting medical condition; chronic 
PTSD; and alcohol dependence in full sustained remission.  
The clinician expressed the opinion that the veteran met the 
diagnostic criteria for PTSD.  However, the PTSD appeared to 
be less of a concern to the veteran than his emotional 
ability to cope with his chronic pain and related medical 
conditions.  The examiner concluded that the PTSD was related 
to the veteran's service.  

Conclusion

The veteran has made many general complaints about service, 
the conditions in the Persian Gulf with oil fires and mines, 
and his treatment while he was on active duty.  This resulted 
in service connection for a psychiatric disorder.  So, there 
is no question that he has a psychiatric disability as the 
result of service.  The remaining question is whether the 
veteran has PTSD as the result of a specific stressor in 
service.  The veteran has had three examinations for PTSD.  
One examiner felt that he did not meet the criteria for a 
diagnosis of PTSD.  The other two, including the most recent 
examination, felt that the veteran did meet the criteria.  On 
the most recent examination, the claims file was not 
available, but this was not prejudicial to the veteran, since 
PTSD was diagnosed.  

The regulations are very clear that service connection will 
not be granted just because there is a diagnosis of PTSD.  
There must be credible supporting evidence that the claimed 
in-service stressor occurred.  Here, the veteran has 
repeatedly stated that he did not tell anyone of the 
incident.  There is nothing in his service personnel or 
medical records to confirm it.  Even when the veteran was 
being removed from service, for his alcohol problems, he did 
not mention the incident or any related PTSD symptoms.  The 
Board is fully cognizant that two examiners have expressed 
opinions that the veteran has PTSD as a result of the claimed 
episode, but there is simply no credible supporting evidence 
that the claimed in-service stressor occurred.  The veteran 
is not a combat veteran, and the claimed stressor did not 
occur in combat.  Thus, no special deference may be given to 
his testimony under 38 U.S.C.A. § 1154(b) (West 2002).  Since 
there is no credible supporting evidence that the claimed in-
service stressor occurred, the preponderance of the evidence 
is against the claim.  The benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


